Citation Nr: 0737639	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-44 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a herniated nucleus pulposus of C5-
C6 and C6-C7, postoperative, with radiculopathy.

2.  Entitlement to an initial compensable evaluation for 
scars of the left, right, and posterior neck.

3.  Entitlement to an initial compensable evaluation for a 
scar of the left iliac crest.

4.  Entitlement to increased evaluations for a scar, status 
post left Achilles tendon repair and removal of inclusion 
cyst, initially evaluated as zero percent disabling from 
April 3, 2004 and as 10 percent disabling from April 19, 
2006.

5.  Entitlement to an initial compensable evaluation for 
onychomycosis of bilateral toenails.

6.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome of the right knee.

7.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome of the left knee.

8.  Entitlement to an initial compensable evaluation for left 
plantar fasciitis.

9.  Entitlement to an initial compensable evaluation for 
right plantar fasciitis.

10.  Entitlement to service connection for left carpal tunnel 
syndrome.

11.  Entitlement to service connection for a scrotal 
hematoma, post-operative vasectomy, claimed as epididymitis.

12.  Entitlement to service connection for left Achilles 
tendonitis, post-operative.

13.  Entitlement to service connection for right Achilles 
tendonitis.

14.  Entitlement to service connection for strain of the 
right ankle.

15.  Entitlement to service connection for strain of the left 
ankle.

16.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

17.  Entitlement to service connection for a strain of the 
right thumb.

18.  Entitlement to service connection for a retained metal 
fragment of the right second finger.

19.  Entitlement to service connection for headaches, 
tension-type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The case has since been transferred to 
the Pittsburgh, Pennsylvania VARO.

The veteran's appeal also initially included the issues of 
entitlement to higher initial evaluations for degenerative 
joint disease of the lumbar spine, hemorrhoids, and 
pseudofolliculitis barbae.  These issues were addressed in 
the November 2004 Statement of the Case.  However, the 
veteran did not address these issues in his December 2004 
Substantive Appeal but instead limited the appeal to the 
issues addressed below in this decision.  Accordingly, these 
three evaluation claims are not presently before the Board on 
appeal.

While the veteran dropped the lumbar spine and hemorrhoids 
evaluation issues from his appeal in his December 2004 
Substantive Appeal, they were referenced by his 
representative in the March 2007 VA Form 646 (Statement of 
Accredited Representative in Appealed Case).  The 
representative did not, however, include these issues in a 
revised VA Form 646 from April 2007.  Nevertheless, it 
appears that the veteran may be raising new increased rating 
claims, and the Board refers this matter back to the RO for 
appropriate action.

Separately, the Board notes that the veteran's August 2004 
Notice of Disagreement indicates clear disagreement with the 
denial of service connection for headaches, tension-type, in 
the appealed August 2004 rating decision.  However, the RO 
did not include this claim in its Statement of the Case.  
Pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), this issue will be addressed in the REMAND section of 
this decision.

Additionally, the veteran's remaining service connection 
claims (except for those concerning left carpal tunnel 
syndrome and a scrotal hematoma), along with the issues of 
entitlement to initial compensable evaluations for right and 
left plantar fasciitis, are addressed in the REMAND portion 
of the decision below as well and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder 
is productive of forward flexion limited between 15 and 35 
degrees, pain only at extremes of motion, and no 
incapacitating episodes.  

2.  The veteran's scars of the left, right, and posterior 
neck add up to more than 13 centimeters in length, and one of 
the scars is more than 0.6 centimeters wide.

3.  The veteran's scar of the left iliac crest is not painful 
or unstable and does not result in limitation of function of 
an affected part.

4.  The veteran's left Achilles scar was not shown to be 
painful, unstable, or resulting in limitation of function of 
an affected part prior to April 19, 2006, but a VA 
examination on that date did reveal the scar to be painful.

5.  The veteran's onychomycosis of bilateral toenails affects 
less than five percent of the body, but he has been 
prescribed Lamisil, an oral medication, for this disorder.

6.  The veteran's retropatellar syndrome of the right knee is 
not productive of limitation of motion, functional 
limitations, painful motion, or instability.

7.  The veteran's retropatellar syndrome of the left knee is 
not productive of limitation of motion, functional 
limitations, painful motion, or instability.

8.  The veteran's claimed left carpal tunnel syndrome has 
been shown to be attributable to his service-connected 
cervical spine disorder.

9.  While the veteran was treated for a scrotal hematoma 
during service, the post-service medical evidence of record 
shows that this disorder is no longer present.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a herniated nucleus pulposus of C5-C6 and 
C6-C7, postoperative, with radiculopathy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an initial 30 percent evaluation for 
scars of the left, right, and posterior neck have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
7800 (2007).

3.  The criteria for an initial compensable evaluation for a 
scar of the left iliac crest have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7803-7805 (2007).

4.  The criteria for increased evaluations for a scar, status 
post left Achilles tendon repair and removal of inclusion 
cyst, initially evaluated as zero percent disabling from 
April 3, 2004 and as 10 percent disabling from April 19, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.31, 4.118, Diagnostic Codes 7803-7805 (2007).

5.  The criteria for an initial 10 percent evaluation for 
onychomycosis of bilateral toenails have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806 
and 7813 (2007).

6.  The criteria for an initial compensable evaluation for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5020, 5260, and 5261 (2007).

7.  The criteria for an initial compensable evaluation for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5020, 5260, and 5261 (2007).

8.  Left carpal tunnel syndrome was incurred as secondary to 
the veteran's service-connected cervical spine disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

9.  A scrotal hematoma, post-operative vasectomy, claimed as 
epididymitis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
an April 2004 letter.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  Notably, 
this letter was issued at the time of pending service 
connection claims and addressed those specific claims, rather 
than the subsequent higher initial evaluation claims.  The 
question of whether a further VCAA letter for such 
"downstream" issues is required was addressed by the VA 
General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Given that a Statement of the Case was issued in 
November 2004, the Board finds no need for additional VCAA 
notification.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter, issued prior to an RO readjudication of 
all claims in a September 2006 Supplemental Statement of the 
Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Initial evaluation claims 

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.



B.  Cervical spine

Initially, the Board observes the criteria for evaluating 
spine disorders, including those involving the cervical 
spine, have recently been substantially revised in two phases 
effectuated in September 23, 2002 and September 26, 2003.  As 
the veteran's initial claim was received in December 2003, 
and service connection was effectuated only as of April 2004 
in view of his continued service, it is only the present 
versions of the applicable diagnostic codes that are 
applicable in this case.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Under the other recent code revisions (Diagnostic Codes 5235-
5242), effective from September 26, 2003, a 30 percent 
evaluation is assigned in cases of forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation. The normal combined range of 
motion of the cervical spine is 340 degrees. 

During his January 2004 VA general medical examination, the 
veteran reported chronic neck pain, with in-service surgery.  
The examination revealed loss of mobility and discomfort in 
the neck.  Range of motion testing revealed flexion to and 
extension to 15 degrees, rotation to 45 degrees, and 
bilateral lateral flexion to 30 degrees.  There was no 
indication of additional limitation by pain, fatigue, 
weakness, or lack of endurance.  Additionally, there was no 
evidence of sensory or motor impairment.  X-rays revealed 
anterior bone fusion and bilateral posterolateral bone fusion 
of C5 through C7.  The diagnoses included status post fusion 
of C5-C6 and C6-C7; status post revision of cervical fusion 
of C5-C6 and C6-C7 with retained hardware; and a herniated 
nucleus pulposus with degenerative disc disease and 
degenerative joint disease, cervical spine, with 
radiculopathy involving both extremities.

Based on the veteran's in-service treatment and these 
examination results, the Waco VARO, in an August 2004 rating 
decision, granted service connection for the veteran's 
claimed cervical spine disorder, with a 30 percent evaluation 
assigned as of April 2004.

The veteran underwent a second VA spine examination in April 
2006, during which he reported stiffness, weakness, and 
intermittent pain radiating into the bilateral hands.  The 
pain was described as sharp but only 3/10.  Flare-ups were 
reported to encompass pain of 5/10, with a frequency of three 
times per week and a duration of 12 to 24 hours.  The 
examination revealed tenderness of the bilateral paracervical 
muscles.  Range of motion testing revealed flexion to 35 
degrees, extension and bilateral lateral flexion to 40 
degrees, and bilateral rotation to 70 degrees.  There was 
pain of 5/10 at extremes of forward flexion and rotation.  A 
neurological examination revealed the upper extremities to be 
intact as to vibratory sensation and light filament sensation 
distally.  A motor examination revealed upper extremity 
strength of 5/5, equal bilaterally.  No incapacitating 
episodes in the past 12 months were noted.  The examiner 
diagnosed status post cervical spine fusion and fusion 
revision, with degenerative disc disease, degenerative joint 
disease, and bilateral upper extremity radiculopathy, with 
residuals.  The examiner, however, further noted a normal 
neurological examination, without radicular symptoms.  Aside 
from pain at the extremes of motion, no additional 
limitations were found with repetition of movement during the 
examination that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  

Based on the above findings, the Board has determined that 
there exists no basis for a higher initial evaluation for the 
veteran's cervical spine disorder.  In the absence of 
incapacitating episodes, further consideration of Diagnostic 
Code 5243 for intervertebral disc syndrome is not warranted.  
The veteran's forward flexion of the cervical spine has 
varied, with flexion to 15 degrees in January 2004 and to 35 
degrees in April 2006.  At neither time, however, has there 
been any evidence of functional limitation other than pain at 
the outer limit of motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  Moreover, there 
is no evidence of ankylosis of the cervical spine.

As to the question of separate evaluations for associated 
objective neurological abnormalities, the Board is aware that 
both examination reports contain notations of bilateral upper 
extremity radiculopathy.  At the same time, neurological 
testing from both examinations was entirely within normal 
limits, and the absence of objective evidence of 
radiculopathy was specifically noted in April 2006.  Given 
this evidence, the Board is unable to find that any 
radiculopathy could be described as even mild in degree.  The 
criteria for separate compensable evaluations for such 
radiculopathy therefore are not met under the applicable code 
sections of 38 C.F.R. § 4.124a, which require a minimum of 
mild symptomatology (paralysis, neuritis, or neuralgia) for 
compensable evaluations.  See 38 C.F.R. § 4.31.  As described 
in further detail below, however, the Board has found a basis 
for service connection for the veteran's related left carpal 
tunnel syndrome.

Moreover, the veteran has submitted no evidence showing that 
his service-connected cervical spine disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, in the absence of evidence supporting an initial 
evaluation in excess of 30 percent for the service-connected 
herniated nucleus pulposus of C5-C6 and C6-C7, postoperative, 
with radiculopathy, the veteran's claim for this benefit must 
be denied.  See 38 C.F.R. § 4.7.

C.  Scars

i.  Applicable diagnostic criteria

Initially, the Board observes that the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, and 7804, were substantially 
revised as of August 30, 2002.  As the veteran's claims were 
received in December 2003, and service connection was 
effectuated only as of April 2004 in view of his continued 
service, it is only the present versions of these diagnostic 
codes that apply in the instant case. 

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  See also 38 C.F.R. § 4.31.

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars, including those not involving the head, face, or neck.

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  Under this section, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.68 (addressing 
VA's amputation rule).

Also, under Diagnostic Code 7805, other scars may be limited 
on the basis of limitation of function of the affected part.



ii. Scars of the left, right, and posterior neck

During his January 2004 VA general medical examination, the 
veteran reported scarring in the anterior and posterior neck 
following cervical spine surgery, with numbness but with no 
treatment required.  The examination revealed three scars, 
with a 3 centimeter (cm.) by 0.2 cm. scar at the base of the 
left neck, a 6 cm. by 0.2 cm. scar at the base of the right 
neck, and a 10 cm. by 1 cm. scar at the posterior neck.  All 
were noted to be well-healed.

Based on this evidence and the veteran's in-service neck 
surgery, the Waco VARO granted service connection for these 
scars in the appealed August 2004 rating decision, with a 
zero percent evaluation assigned as of August 2004.

The veteran's scars were also addressed in an April 2006 VA 
examination.  At that time, the veteran reported localized 
sensitivity when "in the heat."  The examination again 
revealed three scars, measuring 9.1 cm. by 1.2 cm. (posterior 
neck), 5.5 cm. by 0.3 cm. (right anterior neck), and 3.2 cm. 
by 0.3 cm. (left anterior neck).  The scars were not noted to 
be painful or adherent to the underlying tissue.  However, 
mild hypopigmentation was noted.  The posterior scar was 
noted to be visible "above the collar" at 3.5 centimeters, 
with no disfigurement of the neck.  The anterior neck scars 
were noted to be "below the collar."  

In the present case, the RO has evaluated the veteran's scars 
at the zero percent rate under Diagnostic Code 7805.  The 
Board finds, however, that Diagnostic Code 7800 is more 
appropriate, as these scars concern the neck.  

The Board notes that Diagnostic Code 7800 refers generally to 
the neck, with no distinction drawn between "above the 
collar" or "below the collar."  As such, all three scars 
must be considered for rating purposes.  In this regard, the 
Board finds two "characteristics of disfigurement."  First, 
the three scars, taken in total, measure more than five 
inches (13 cm.) in length; they in fact add up to 
approximately 18 to 19 cm. in length.  Second, the widest 
point of the scars is 1.2 cm., more than the 0.6 cm. noted in 
the code section.  

Given this evidence of two, but not more, "characteristics 
of disfigurement," the Board must assign an initial 30 
percent evaluation for the veteran's neck scars pursuant to 
Diagnostic Code 7800.  To this extent, the appeal is granted.  
See 38 C.F.R. §§ 4.7, 4.31.  Again, however, there is no 
indication of hospitalization or such interference with 
employment as to raise the prospect of an unusual disability 
picture warranting referral for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1), and no other basis for an even 
higher initial schedular evaluation.

iii. Scar of the left iliac crest.

The RO has assigned an initial zero percent evaluation for 
the veteran's service-connected scar of the left iliac, a 
bone harvest site, effective from April 2004 under Diagnostic 
Code 7805.  

In this regard, the Board notes that the veteran's VA 
examinations from January 2004, June 2005, and April 2006 
revealed a well-healed scar, with no evidence of pain, 
instability, or associated limitation of motion of an 
affected part.  

The Board is aware that, in November 2004 and February 2005, 
the veteran was seen by a private doctor for pain in the 
anterior iliac crest site.  This pain was noted to be "just 
below the scar" and radiating to the left groin.  X-rays 
were noted to show changes of the iliac crest, secondary to a 
donor site for bone graft, and an impression of intractable 
pain of the left groin and left iliac crest was rendered.  
There is no indication from this report, however, that the 
veteran's scar, as opposed to the bone graft site itself, was 
the cause of any chronic pain.  The Board also observes that 
in a July 2005 rating decision, the RO granted service 
connection for a separate left hip disorder.

The Board further notes that this scar does not fall into one 
of the categories covered by Diagnostic Code 7800, which 
allows for compensable evaluations on the basis of 
disfigurement.  That section only concerns the head, face, 
and neck.

Again, there is no indication of hospitalization or such 
interference with employment as to raise the prospect of an 
unusual disability picture warranting referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).

Overall, given the absence of any of the symptomatology 
contemplated by the criteria for compensable evaluations 
under Diagnostic Codes 7803, 7804, and 7805, the claim of 
entitlement to an initial compensable evaluation for the scar 
of the left iliac crest must be denied.  See 38 C.F.R. 
§ 4.31.

iv. Scar, status post left Achilles tendon repair and removal 
of inclusion cyst 

In the present case, the RO has assigned a zero percent 
evaluation for the veteran's left Achilles scar as of April 
3, 2004 and a 10 percent evaluation as of April 19, 2006.  
The 10 percent evaluation was predicated on pain, under 
Diagnostic Code 7804.

In this regard, the Board notes a substantial difference in 
symptomatology between the January 2004 VA general medical 
examination findings and the April 2006 scars examination 
findings.  In January 2004, the veteran reported no 
recurrence of cysts in the scar site.  Upon examination, 
there were two transverse well-healed scars of the posterior 
left Achilles tendon, with mild adhesion of the superior scar 
but no evidence of tenderness, inflammation, or lesion of the 
scar areas on palpation.  

By contrast, the April 19, 2006 examination revealed pain in 
the scar of the distal Achilles region, with an 0.2 cm. 
depression of the proximal Achilles scar and with a small 
amount of soft tissue damage.  

Given that there was evidence of pain in the veteran's left 
Achilles scarring on April 19, 2006, but not earlier, the 
Board finds the zero percent evaluation as of April 2004 and 
the 10 percent evaluation as of April 2006 to be appropriate.  
The Board would further point out that there has been no 
evidence of limitation of function of an affected part, in 
view of Diagnostic Code 7805.  

Again, there is no indication of hospitalization or such 
interference with employment as to raise the prospect of an 
unusual disability picture warranting referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).

Accordingly, the claim of entitlement to increased 
evaluations for a scar, status post left Achilles tendon 
repair and removal of inclusion cyst, initially evaluated as 
zero percent disabling from April 3, 2004 and as 10 percent 
disabling from April 19, 2006, must be denied.  See 38 C.F.R. 
§§ 4.7, 4.31.

D.  Onychomycosis of bilateral toenails

As noted above, the diagnostic criteria for evaluating skin 
disorders were substantially revised as of August 30, 2002.  
Because the veteran's claim was received in December 2003, 
and service connection was effectuated only as of April 2004 
in view of his continued service, only the current criteria 
apply.

The veteran's onychomycosis of bilateral toenails has been 
evaluated at the zero percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Under this section, dermatophytosis is 
to be evaluated as either disfigurement, scars, or eczema, 
whichever is the predominant disability.  In the present 
case, the RO has considered the criteria for evaluating 
eczema in regard to this claim, and the Board will do 
likewise.

Under Diagnostic Code 7806, a zero percent evaluation 
contemplates eczema affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

In the present case, the veteran reported distortion and 
thickening of the toenails, with no current treatment, during 
his January 2004 VA general medical examination.  The 
examination revealed mild distortion and thickening of the 
great toenails of both feet, with no other evidence of 
onychomycosis.  

Based on these findings and in-service evidence of 
onychomycosis, the Waco VARO granted service connection for 
this disorder in the appealed August 2004 rating decision, 
with a zero percent initial evaluation assigned as of April 
2004.

A private pathology report from October 2004 confirms a 
diagnosis of onychomycosis of the bilateral toenails, with 
fungal elements consistent with dermatophytes, involving 
"nail plate."  In January 2005, the veteran was prescribed 
Lamisil for this disorder.

The veteran's April 2006 VA feet examination revealed 
discolored nails of all toes, with a diagnosis of bilateral 
onychomycosis of all toenails.  It was noted that the veteran 
had declined oral medication for this disorder.

In this case, the veteran's onychomycosis affects less than 5 
percent of the body area (e.g., the toenails only), but he 
has been prescribed Lamisil, an oral medication, for this 
disorder.  While he reported declining oral medication in 
April 2006, the fact of the prescription from January 2005, 
during the pendency of this appeal, indicates that more than 
topical medication has been necessary.  For this reason, the 
Board finds that an initial 10 percent evaluation, though not 
more, is warranted for this disorder.  See 38 C.F.R. § 4.7.

Again, there is no indication of hospitalization or such 
interference with employment as to raise the prospect of an 
unusual disability picture warranting referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  

E.  Knees

The RO has evaluated the veteran's knee disorders by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  Under this 
section, synovitis is rated as limitation of motion of 
affected parts as degenerative arthritis, except in cases of 
gout.

In this regard, the Board notes that Diagnostic Code 5260 
concerns limitation of flexion of the leg.  A noncompensable 
is assigned for flexion limited to 60 degrees.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation.  In 
cases of flexion limited to 30 degrees, a 20 percent 
evaluation is in order.  A 30 percent evaluation is warranted 
for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

In the present case, the veteran reported increased knee pain 
with prolonged standing, walking, or running, along with 
occasional swelling and instability, during his January 2004 
VA general medical examination.  The examination revealed no 
swelling, inflammation, tenderness, or effusion of the knees.  
The knees were stable anteriorly, posteriorly, and laterally.  
Range of motion testing revealed motion from zero to 140 
degrees, with no discomfort or loss of mobility.  X-rays were 
within normal limits.  The diagnosis was of bilateral 
retropatellar pain syndrome.

Based on these findings and in-service treatment for knee 
pain, the Waco VARO, in the appealed August 2004 rating 
decision, granted service connection for right and left 
retropatellar pain syndrome, with separate zero percent 
evaluations assigned as of April 2004.

The veteran's knees were reexamined during an April 2006 VA 
orthopedic examination, during which he reported intermittent 
sharp pain in the anterior knee regions, giving way, and 
swelling.  Testing of both knees revealed positive femoral 
grind test but was negative for all other testing, including 
the tests concerning edema, tenderness, and instability.  
Range of motion was from zero to 140 degrees bilaterally, 
with no limitations related to pain, fatigue, weakness, 
incoordination, or lack of endurance.  

In this case, objective examinations of the veteran's knees 
have revealed full range of motion (see 38 C.F.R. § 4.71a, 
Plate II), with no evidence of such symptoms as painful 
motion or functional loss due to pain.  See DeLuca v. Brown, 
supra.  There is accordingly no basis for initial compensable 
evaluations under Diagnostic Codes 5260 and 5261, or in view 
of 38 C.F.R. §§ 4.40 and 4.45.  

Similarly, with both knees, there is no evidence of ankylosis 
(Diagnostic Code 5256); slight recurrent subluxation or 
lateral instability (10 percent under Diagnostic Code 5257); 
or symptomatic removal of semilunar cartilage (10 percent 
under Diagnostic Code 5259).   

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show arthritis and 
instability, there is no basis for the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  Moreover, there is no basis for separate evaluations 
for flexion and extension, as the veteran has been shown to 
have full range of motion.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

Again, there is no indication of hospitalization or such 
interference with employment as to raise the prospect of an 
unusual disability picture warranting referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).

Overall, there exists no schedular basis for initial 
compensable evaluations for right and left retropatellar 
syndrome, and the veteran's claims for those benefits must be 
denied.  See 38 C.F.R. §§ 4.7, 4.31.

III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this recent 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

B.  Left carpal tunnel syndrome

The Board has reviewed the veteran's service medical records 
and observes that he was treated for numbness of the left arm 
in April 1999.  In October 2001, he was assigned an 
impression of a probable double crush of the left C5-C6 nerve 
root, causing left carpal tunnel symptoms.  An EMG from 
December 2003 was within normal limits, however.

In January 2004, just prior to separation from service, the 
veteran underwent a VA general medical examination.  During 
this examination, the veteran described numbness and pain of 
both wrists since 1999, with some improvement in symptoms 
since his last neck surgery.  While the examination revealed 
no evidence of sensory or motor impairment, the examiner 
nevertheless rendered a diagnosis of "[c]arpal tunnel 
syndrome secondary to radiculopathy and herniated nucleus 
pulposus, cervical spine."

Given this diagnosis, as well as the absence of subsequent 
evidence of record clearly contradicting it, the Board must 
conclude that service connection is warranted for left carpal 
tunnel syndrome under 38 C.F.R. § 3.310(a).  See also McClain 
v. Nicholson, 21 Vet App 319 (2007) (the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolves prior to the Secretary's 
adjudication of the claim; under such circumstances, provided 
the resolved disability is related to service, a claimant 
would be entitled to consideration of staged ratings).  The 
claim is thus granted in full.

C. Scrotal hematoma, post-operative vasectomy, claimed as 
epididymitis

During service, in 1994, the veteran underwent an elective 
vasectomy.  At that time, he was noted to have a scrotal 
hematoma and pain as complications.

Upon VA examination in January 2004, however, the veteran was 
noted have no history of additional treatment or recurrent 
symptoms of epididymitis since the 1994 initial post-
operative complications.  Rather, it was noted that his 
symptoms had a "gradual resolution."  The examination, 
conducted just prior to separation from service, revealed no 
testicular masses or tenderness.  The examiner, in rendering 
a diagnosis, noted that the veteran had epididymal pain and a 
scrotal hematoma secondary to a vasectomy in 1994, but this 
had resolved, with no disease found.

The veteran has not since presented any evidence of a 
recurrence of a scrotal hematoma or epidiymitis.  In short, 
there is no competent medical evidence of a current 
disability corresponding to the veteran's claim.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
lay submissions.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a scrotal hematoma, 
post-operative vasectomy, claimed as epididymitis, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a herniated nucleus pulposus of C5-C6 and 
C6-C7, postoperative, with radiculopathy, is denied.

Entitlement to an initial 30 percent evaluation for scars of 
the left, right, and posterior neck is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for a scar 
of the left iliac crest is denied.

Entitlement to increased evaluations for a scar, status post 
left Achilles tendon repair and removal of inclusion cyst, 
initially evaluated as zero percent disabling from April 3, 
2004 and as 10 percent disabling from April 19, 2006, is 
denied.

Entitlement to an initial 10 percent evaluation for 
onychomycosis of bilateral toenails is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome of the right knee is denied.

Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome of the left knee is denied.

Entitlement to service connection for left carpal tunnel 
syndrome is granted.

Entitlement to service connection for a scrotal hematoma, 
post-operative vasectomy, claimed as epididymitis, is denied.


REMAND

During service, the veteran had surgical repair of the left 
Achilles tendon in March 1998 and was also treated for a 
painful cyst of the Achilles tendon on several occasions in 
2002.  He was later treated for heel pain in October 2003 and 
bilateral Achilles tendinopathy in November 2003.  As to the 
ankles, he was treated for right ankle sprains in January 
1987 and January 1993.  He was also treated for bilateral 
plantar fasciitis, and service connection has been 
established for plantar fasciitis of both feet.

The veteran's January 2004 VA examination report contains 
diagnoses of bilateral ankle sprain, rupture of the left 
Achilles tendon, and status post surgical repair of a left 
Achilles tendon rupture.  The examiner did not clarify 
whether there existed current disability of the ankles or 
whether there was current disability of the Achilles tendons 
that should appropriately be treated as disorders separate 
from the service-connected plantar fasciitis.  The veteran 
did, however, report continued pain in both ankles and both 
Achilles tendons, and a private treatment record from October 
2004 addressed bilateral foot pain and indicates that the 
veteran had Achilles tendonitis.  EMG testing from that date 
revealed findings consistent with bilateral right greater 
than left, primarily demyelinating tibial neuropathies at the 
ankles without evidence of acute or chronic denervation.

While the veteran has undergone several VA examinations 
during the pendency of this appeal, it is not clear which 
symptomatology is directly attributable to the service-
connected bilateral plantar fasciitis, as opposed to the 
claimed Achilles tendon and ankle disorders.  It is also not 
clear whether the veteran has current and chronic bilateral 
Achilles tendon and ankle disorders of service onset.  
Moreover, the record lacks clarification as to whether any 
bilateral Achilles tendon disability is a completely separate 
disorder from the bilateral plantar fasciitis.  See 38 C.F.R. 
§ 4.14 (VA's rule against "pyramiding," the evaluation of 
the same disorder under various diagnoses).  Finally, it is 
not certain whether the cited neurological findings can be 
attributed to one or more of the veteran's claimed foot, 
Achilles tendon, or ankle disorders.  All of these matters 
should be clarified upon examination prior to a further Board 
adjudication.

During service, in September 1988, the veteran was treated 
for complaints of nausea and diarrhea and found to have 
gastritis.  An October 2003 in-service report indicates that 
the veteran reported heartburn after eating pizza and any 
spicy food.  The January 2004 VA examination report, dating 
prior to separation from service, contains a diagnosis of 
dyspepsia.  Subsequently, private upper gastrointestinal 
x-rays from November 2004, approximately seven months 
following separation from service, revealed moderate GERD 
without stricture or ulceration.  A further private report, 
from December 2004, reflects that the veteran reported a 
history of heartburn and regurgitations for greater than 10 
years.  To date, however, the veteran has not been examined 
to specifically determine whether current GERD is 
etiologically related to service.  

The veteran's service medical records reflect that he was 
treated for strain of the right thumb in July 1996, resulting 
from a basketball injury.  An examination of the hands and 
wrists in January 2004 did not show any specific findings.  
However, during the examination the veteran reported residual 
discomfort of the right thumb particularly with exposure to 
cold weather and repetitive movement, and the examiner 
rendered a diagnosis of a strain of the right thumb.  A more 
thorough examination is thus needed to ascertain whether 
there is, in fact, a current right thumb diagnosis 
attributable to service.

Also, the veteran's service medical records do not indicate 
that he was noted to have metallic fragments in the right 
index finger upon entry into service, as reflected in a 
February 1983 enlistment examination report.  In June 1989, 
he reported pain in that finger for the past six months, 
increased in the past three to four weeks.  He reported that 
a piece of metal went under the skin of his finger at age 12.  
X-rays from June 1989 revealed a few metallic densities 
embedded within the soft tissue of the volar aspect of the 
right index finger.  While the VA examiner in January 2004 
rendered a diagnosis of a metal fragment of the right index 
finger since age 12, the examiner did not state definitively 
whether this diagnosis clearly and unmistakably preexisted 
service, or if there was in fact any corresponding disability 
that could be attributed to service, either by incurrence or 
aggravation.  See 38 U.S.C.A. § 1111 (West 2002).  Again, 
this is a matter that will need to be clarified upon 
examination, particularly as the veteran reported continued 
discomfort in the medial aspect of the right index finger 
during his January 2004 examination, as contrasted to the 
absence of symptomatology at enlistment.

Finally, as noted above, the veteran's August 2004 Notice of 
Disagreement indicates clear disagreement with the denial of 
service connection for headaches, tension-type, in the 
appealed August 2004 rating decision.  However, the RO did 
not include this claim in its Statement of the Case.  
Pursuant to Manlincon v. West, supra, a Statement of the Case 
will need to be issued regarding this specific claim.  See 
also 38 C.F.R. § 19.26 (2007).
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected 
bilateral plantar fasciitis and the 
nature and etiology of his claimed 
bilateral Achilles tendonitis, bilateral 
strain of the ankles, GERD, strain of the 
right thumb, and retained metal fragment 
of the right second finger.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

In regard to the veteran's feet, the 
examiner should first consider the 
symptoms and severity of the bilateral 
plantar fasciitis, including any painful 
motion, functional loss due to pain, 
additional disability on flare-ups, 
weakness, and fatigability.  If any 
specific findings of pain in the feet are 
not attributable to the service-connected 
plantar fasciitis, the examiner should so 
state.  The examiner should also discuss 
whether there exists any current Achilles 
tendonitis on the right and left and, if 
so, whether these constitute separate 
disorders from the bilateral plantar 
fasciitis.  If so, the examiner should 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that such 
disorders, on both the right and the 
left, are etiologically related to 
service.  

Similarly, the examiner should determine 
whether there exist current and chronic 
disorders corresponding to the veteran's 
claimed bilateral strain of the ankles, 
GERD, and strain of the right thumb.  For 
each of these disorders which is 
diagnosed, the examiner must render an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.

Finally, as to the claimed retained metal 
fragment of the right second finger, the 
examiner should note whether this claimed 
disorder constitutes a current and 
chronic disability.  If so, the examiner 
should render an opinion as to whether 
such disorder clearly and unmistakably 
preexisted service.  If so, the examiner 
should then render an opinion as to 
whether there is clear and unmistakable 
evidence that such disorder was not 
permanently worsened in service.  If the 
disorder is not found to have clearly and 
unmistakably preexisted service, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that such disorder was first manifest in 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Upon receipt of the aforementioned 
examination report, the report should be 
reviewed to ensure that all requested 
opinions and findings have been provided.  
If not, the report should be returned to 
the examiner for completion.

3.  After completion of the above 
development, the veteran's claims for 
initial compensable evaluations for right 
and left plantar fasciitis and for 
service connection for bilateral Achilles 
tendonitis, bilateral strain of the 
ankles, GERD, strain of the right thumb, 
and a retained metal fragment of the 
right second finger should be 
readjudicated.  If the determination of 
one or more of these claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

4.  The veteran and his representative 
should also be furnished a Statement of 
the Case addressing the claim of service 
connection for headaches, tension-type.  
This issuance should include an 
explanation of the veteran's rights and 
responsibilities in perfecting an appeal 
as to this claim.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


